FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


ANTONIO S. HINOJOS, individually            No. 11-55793
and on behalf of all others similarly
situated,                                      D.C. No.
                  Plaintiff-Appellant,      2:10-cv-07590-
                                              ODW-AGR
                  v.

KOHL’S CORPORATION , a Wisconsin                 ORDER
corporation; KOHL’S DEPARTMENT
STORES, INC., a Delaware
corporation,
               Defendants-Appellees.


                       Filed July 8, 2013

   Before: Stephen Reinhardt, Kim McLane Wardlaw,
          and Richard A. Paez, Circuit Judges.


                           ORDER

   The majority opinion filed May 21, 2013, is hereby
amended as follows:

   1. Footnote 6, Slip. Op. at 11, is deleted.
2                HINOJOS V . KOHL’S CORP .

    With this amendment, the panel has voted to deny the
petition for panel rehearing and the suggestion for rehearing
en banc.

    The full court has been advised of the petition for
rehearing en banc, and no judge has requested a vote on
whether to rehear the matter en banc. Fed. R. App. P. 35. The
petitions for rehearing and rehearing en banc are denied.

    The petition for rehearing and the suggestion for
rehearing en banc are DENIED. No future petitions for
rehearing or petitions for rehearing en banc will be
entertained.